PARKS, Judge,
specially concurring:
I write separately to discuss appellant’s first assignment of error in which he contends that the victim’s mother and Officer Dunlap were improperly allowed to bolster the victim’s identification testimony over the objection of defense counsel. “[Although an eyewitness [to a crime] can testify at trial to an extra-judicial identification, this can only be done by that witness, not by an officer or any other third party who was present at the time the extra-judicial identification was made.” Godwin v. State, 625 P.2d 1262, 1265 (Okl.Cr.1981). In the instant case, the victim’s mother and Officer Dunlap were allowed to testify over objection that the victim had identified the appellant out of court. This was clearly improper as third party testimony concerning the victim’s extrajudicial identification of the appellant insofar as neither were eyewitnesses to the crime. See Jones v. State, 695 P.2d 13, 17 (Okl.Cr.1985); Brownfield v. State, 668 P.2d 1165, 1168 (Okl.Cr.1983); Maple v. State, 662 P.2d 315, 316 (Okl.Cr.1983); Mintz v. State, 593 P.2d 1093, 1095 (Okl.Cr.1979); Washington v. State, 568 P.2d 301, 311 (Okl.Cr.1977).
*568On the basis of the foregoing authority, the admission of the third party testimony concerning the extrajudicial identification was clearly improper and should not have been admitted. I can conceive of no purpose for the admission of such hearsay testimony except to bolster the victim’s identification. On this record, however, there was sufficient evidence apart from the improper testimony to sustain the jury’s verdict, and I therefore concur in the affirmance of the judgment. Insofar as the appellant received the minimum sentence on all counts, the error did not influence the sentence imposed. Accordingly, I concur.